 


110 HR 36 IH: National Science Education Tax Incentive for Teachers Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 36 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Ehlers introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to encourage teachers to pursue teaching math and science subjects at elementary and secondary schools. 
 
 
1.Short titleThis Act may be cited as the National Science Education Tax Incentive for Teachers Act of 2007. 
2.Refundable credit for portion of tuition paid for undergraduate education of certain teachers 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section: 
 
36.Tuition for undergraduate education of certain teachers 
(a)In generalIn the case of an individual who is an eligible teacher for the taxable year, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to 10 percent of qualified undergraduate tuition paid by such individual. 
(b)Limitations 
(1)Dollar amountThe credit allowed by this section for any taxable year shall not exceed $1,000. 
(2)Teachers in high-needs schools districtsIn the case of one of the first 5 taxable years in which a teacher is an eligible teacher who teaches in an elementary school or a secondary school (as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) receiving funds under part A of title I of such Act (20 U.S.C. 6311 et seq.), subparagraph (A) shall be applied by substituting $1,500 for $1,000. 
(3)Credit allowed only for 10 yearsNo credit shall be allowed under this section for any taxable year after the 10th taxable year for which credit is allowed under this section. 
(c)Eligible teacherFor purposes of this section— 
(1)In generalThe term eligible teacher means, with respect to a taxable year, any individual— 
(A)who is a full-time teacher, including a full-time substitute teacher, in any of grades kindergarten through 12th grade for the academic year ending in such taxable year, 
(B) 
(i)who teaches primarily math, science, engineering, or technology courses in 1 or more of grades 9 through 12 during such academic year, or 
(ii)who teaches math, science, engineering, or technology courses in 1 or more of grades kindergarten through 8 during such academic year, 
(C)who, in the case that such individual is a middle or secondary school teacher, received a baccalaureate or similar degree with a major in mathematics, science, engineering, or technology from an institution of higher education, and 
(D)who is highly qualified (as defined in section 9101(23) of the Elementary and Secondary Education Act of 1965). 
(2)Special rule for administrative personnelSchool administrative functions shall be treated as teaching courses referred to in paragraph (1)(B) if such functions primarily relate to such courses or are for a school which focuses primarily on such courses. 
(d)Qualified undergraduate tuitionFor purposes of this section, the term qualified undergraduate tuition means qualified higher education expenses (as defined in section 529(e)(3)) for enrollment or attendance at an institution of higher education, reduced as provided in section 25A(g)(2) and by any credit allowed by section 25A with respect to such expenses. 
(e)Institution of higher educationThe term institution of higher education means an institution of higher education as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(f)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to carry out the purposes of this section.. 
(b)Conforming amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting or 36 after section 35. 
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the last item and inserting the following new items: 
 
 
Sec. 36. Tuition for undergraduate education of certain teachers. 
Sec. 37. Overpayments of tax.. 
(c)Effective DateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act; except that only periods of being an eligible teacher (as defined in section 36(c) of the Internal Revenue Code of 1986, as added by this section) after such date shall be taken into account under section 36(b)(3) of such Code, as so added. 
 
